Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 requires the content of the fluororesin to be 65% to 90% by volume in the resin composition. Claim 1, from which claim 20 depends, recites that the resin composition consists of the fluororesin, an essential additive, and optionally an optional additive, where the total content of the essential additive and optional additive is 10 to 35% by volume. Since claim 1 uses closed “consists of language” , and the fluororesin is the only component of the resin composition besides the essential additive and optional additive, a total content of 10 to 35% by volume for the essential additive implies that the concentration of the fluororesin in the resin composition of claim 1 must range from 65 to 90% by volume of the resin composition. Claim 23 therefore fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1, 5-7, 9-11, 14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Pub. No. 2015/0323007) in view of Braus (U.S. Pat. No. 4,847,135) and Adam (U.S. Pat. No. 6,162,767, “Adam ‘767”).
In paragraph 11 Sato discloses a half bearing comprising a porous layer formed on a surface of a metal surface, and a sliding layer covering the porous layer, as in the sliding member of claim 1. The porous layer is a Cu-Sn series alloy, meeting the limitations of the alloy composition of claim 1. The sliding layer is a resin material comprising a fluororesin (PTFE) and a carbon fiber, both as recited in claim 1. The sliding layer does not require any fluororesins other than PTFE, meeting the limitations of claims 9-11 for the cases where the other fluororesin is present in an amount of 0% by volume. In paragraph 30 and Figure 1 Sato discloses that the sliding layer is an internal circumferential surface of a cylindrically-shaped bearing, meeting the limitations of claims 16-20. 
Sato indicates in paragraph 35 that the sliding layer can comprise components other than the resin, PTFE, and carbon fiber (“including at least polytetrafluoroethylene (PTFE) and a carbon fiber”), but does not specifically disclose the inclusion of a zinc compound and an iron oxide.
With respect to i), Braus, in column 1 lines 14-18, discloses a sliding layer for sliding surface bearings, in which a polymeric matrix is bonded to a metallic surface. In column 2 lines 55-60 Braus discloses a matrix containing zinc sulfide, which is a zinc compound as recited in claim 1. In column 3 lines 63-68 Braus discloses that the matrix can further include strength-increasing additives including carbon fibers, and in column 3 lines 49-58 discloses that the polymeric matrix can be PTFE, also as in Sato. In column 2 lines 55-60 and column 3 lines 63-68 Braus discloses that the zinc sulfide is present in 5 to 50% by volume, preferably 10 to 40% by volume, overlapping the ranges recited for the zinc compound of claims 6-7 and encompassing the ranges recited for the zinc compound of newly added claims 21 and 24, and the strength-increasing additives are present in an amount of 5 to 40% by volume, preferably 10 to 25% by volume, leading to an amount of carbon fiber overlapping the ranges recited in claims 6-7. The sliding layers of Sato and Braus do not require any additional components and therefore meet the “consists of” limitation of the resin composition of amended claim 1. 
Adam ‘767, in column 2 lines 9-16, discloses the use of iron oxide, as recited in claim 14, as an additive in plastics overlays consisting predominantly of thermoplastic fluoropolymers on bearings. In column 3 lines 1-8 Adam ‘767 discloses that the plastics overlay comprises PTFE and can further comprise a metal sulfide, and that the iron oxide is present in an amount of 0.5 to 10% by volume, within the ranges recited in claims 6-7 and newly added claims 22 and 24. The total amount of the zinc sulfide, carbon fiber, and iron oxide additives of Braus and Adam ‘767 encompasses the range recited in claim 1, and implies a fluororesin concentration encompassing the ranges recited in claims 23-24.
The inclusion of the zinc sulfide of Braus and the iron oxide of Adam ‘767 in the sliding layer of the bearing of Sato therefore meets the limitations of claims 1, 6-7, 9-11, 14, and 16-24 for the case where the essential additive of the sliding layer is a combination of a zinc compound, a carbon fiber, and an iron oxide. The resin composition of the sliding layer does not require any additional components, meeting the limitations of claim 5 as well.
It would have been obvious to one of ordinary skill in the art to include the zinc sulfide of Braus in the sliding layer of the bearing of Sato, since Braus discloses in column 2 lines 60-66 that the inclusion of the zinc sulfide improves the wear resistance of the sliding layer such that the service life is increased. It would have been obvious to one of ordinary skill in the art to further include the iron oxide of Adam ‘767 in the sliding layer of Sato and Braus, since Adam ‘767 discloses that it is a suitable additive for a bearing layer comprising PTFE and a metal sulfide, and further discloses that the inclusion of iron oxide increases the service life of oil-lubricated bearings, such as those described in paragraphs 13-14 of Sato.

Response to Arguments
Applicant's arguments filed 11/17/22 have been fully considered but they are not persuasive. Applicant asserts that one or ordinary skill in the art would not be motivated to combine Sato with Braus because zinc compounds are not typically used to improve heat resistance and pressure resistance. However, applicant has not addressed the motivation set forth in the rejection, namely that one of ordinary skill in the art would be motivated to include the zinc sulfide of Braus in the sliding layer of Sato, since Braus discloses in column 2 lines 60-66 that the inclusion of the zinc sulfide improves the wear resistance of the sliding layer such that the service life is increased. Applicant’s argument in this point is therefore not persuasive.
Applicant further argues that the claimed sliding member produces unexpectedly superior results, and provides a declaration by Kurosaki containing additional data in support of this position. In particular, applicant argues that the claimed sliding member has unexpectedly superior elastic modulus and abrasion resistance. The requirements for a successful showing of unexpected results are set forth in MPEP 716.02. The examiner agrees that the inventive examples presented by applicant display superior properties relative to the comparative examples. However, applicant must also demonstrate unexpected results commensurate in scope with the claimed invention. See MPEP 716.02(d). In this case, the inventive examples supplied by applicant contain specific zinc compounds and fluororesins, while claim 1 allows for any zinc compound and any fluororesin. The inventive examples also contain the claimed components in narrow concentration ranges, while the claims recite broad concentration ranges for the claimed components. In particular, it is noted that claim 1 places no lower bound on the concentration of essential additive, and no lower bound on the concentration of the individual components of the essential additive as long as the total concentration of essential additive and optional additive falls within the claimed range. In contrast, all the inventive examples supplied in the specification and declaration contain at least 11% by volume of the essential additive, and each individual component of the essential additive, when present, is present in an amount of at least 2% by volume. Applicant has not demonstrated that superior results would be maintained across the full scope of zinc compounds, fluororesins, and concentrations of essential additive and fluororesin. Similarly, the inventive examples comprise up to 13% by volume amounts of specific optional additives, while the claims allow for the composition to comprise nearly 35% by volume of broad classes of optional additives. It is noted that Comparative Example 3 provides evidence that the inclusion of larger amounts of barium sulfate leads to inferior abrasion resistance; while barium sulfate is no longer recited as an optional additive, the example does provide evidence that larger concentrations of additives other than the essential additive can have a substantial effect on the properties of the resulting sliding member. In light of the above, applicant has not demonstrated evidence of unexpected results commensurate with the claims sufficient to rebut the prima facie case of obviousness set forth in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771